Title: Jean-Louis Giraud Soulavie: Account of a Conversation with Franklin, [12 August 1781]
From: Soulavie, abbé Jean-Louis Giraud
To: 


The present document is taken from an account of conversations between Franklin and the abbé Soulavie in 1781 and 1782, which the abbé published twenty years later. Although it is unlikely that Franklin spoke these exact words, the manner of expression and the approach to the discussion are recognizably his. Moreover, these early conversations did result in a collaboration of sorts. Franklin helped the abbé publish the piece of political propaganda that he urges him here to write. And when Soulavie was preparing to publish a later volume of his Histoire naturelle de la France méridionale, he asked to include Franklin’s observations on the theory of the earth as discussed here.
 
[August 12, 1781]
 … Un article du courier de l’Europe, qui excita la curiosité de B. Franklin, de M. de Vergennes et de Louis XVI, fit connaître en 1781, des projets d’une autre nature de la part de la cour d’Angleterre, contre la France. Ce que j’ai à dire à cet égard, mérite si bien d’être conservé, que je vais rapporter mot à mot, les faits tels que je les conservai en rédigeant, dans le tems, ma conférence avec M. Franklin, qui eut lieu le 12 août 1781, à-peu-près en ces termes:
“B. FRANKLIN. On a annoncé le tome troisième de votre histoire naturelle de la France méridionale dans le dernier courier de l’Europe, avez-vous lu cet article, vous le trouverez très-amical et très-favorable: voilà la feuille.
SOULAVIE. Je la lirai volontiers.
B. FRANKLIN. Dans votre première livraison, je désirerais qu’après avoir bien réfléchi sur un phénomène inconnu des naturalistes, vous en donnassiez au public une explication plausible. On dit d’un côté, que la mer se retire; d’un autre, on assure qu’elle diminue et qu’elle descend de son niveau. Ici, on assure que la masse de ses eaux s’élève et augmente; tandis que je puis vous assurer que les roches de Derbyshire sont farcies de coquilles d’huitres et élevées au-dessus du niveau de la mer; d’un autre côté, la roche des mines de charbon de Whitehaven, toute herborisée, est autant au-dessous que l’autre est au-dessus du même niveau. Comment concevoir deux révolutions opposées, dans le même voisinage? Ce qui vivait dans l’air, est sous les eaux de la mer, et ce qui vivait sous les eaux de la mer, est stationné au-dessus. Réfléchissons en silence sur ces révolutions contradictoires.
(M. Franklin était infiniment posé et réservé dans ses conversations. Ses réponses étaient souvent précédées de plusieurs minutes de méditation et de silence. On admirait dans ce momentlà le calme de cet homme célèbre, dont l’attitude et la figure étaient pleines de dignité. Après ce repos, il rompait le silence par des observations pleines de sens, ou par une phrase qui était la solution d’une difficulté.)
B. FRANKLIN. Il faut dans le cas présent:
1°. Ou que la mer ait conservé son niveau:
2°. Ou que la mer ait haussé:
3°. Ou que la mer ait diminué.
Dans le premier cas, c’est la roche coquillière qui s’est élevée, et la roche herborisée qui a descendu.
Dans le second cas, la roche herborisée peut être restée en place; la roche coquillière se sera élevée au-dessus de son ancienne position.

Dans le troisième cas, l’inverse du second aura été effectué; la mer aura diminué, sa vase coquillière sera restée en station hors de son sein, et la roche herborisée se sera précipitée. Dans tout cela, il arrive comme dans le monde moral. Un continent devient vieux: un autre continent rajeunit et se perfectionne. Mais le continent perfectionné corrigera l’autre à son tour. Les monarchies deviennent des républiques par voie de restauration: les républiques deviennent des monarchies par dégradation, et l’auteur du Courrier de l’Europe précité, aussi curieux que je le suis et qu’on l’a été chez moi au thé, vous demande de lui faire connaître cet ennemi naturel de la monarchie française, qui a voulu établir un état protestant et républicain, dans le sein de vos mantagnes méridionales.
SOULAVIE. Je mettrai sous vos yeux les pièces relatives à ce projet, qui nous font perdre de vue le plus beau phénomène, celui des roches coquillières au-dessus, et des roches herborisées audessous du niveau de la mer. Vous avez passé vos jeunes ans à scruter les secrets de la nature, ils vous sont aussi familiers que ceux de la diplomatie; vous avez développé le mécanisme relatif de la descente ou de l’ascension des roches coquillières et herborisées; je pense que pour approfondir ces observations, il serait nécessaire de dépecer l’état de la question, et d’examiner tous les cas et l’alternative des possibilités.
B. FRANKLIN. Cet examen demande de la réflexion. Voyons chacun de notre côté, ce qu’il y a de plus naturel dans tout ceci. Est-il plus naturel que la terre descende ou s’élève? ou bien est-il probable que la terre ait éprouvé des vicissitudes?
(Ici B. Franklin réfléchit, garde le silence pendant huit à dix minutes; après quoi il développe les observations, la théorie, les vues générales d’un ingénieux et profond physicien, qu’on trouvera dans notre correspondance, trop étrangère au chapitre actuel; mais après avoir exposé ses opinions à cet égard, il revint à la politique, demandant le développement des projets de l’Angleterre, indiqué dans le Courrier de l’Europe.)

“SOULAVIE. Il est certain que la France et l’Angleterre, depuis des siècles, n’ont pas signé des traités de paix, mais des trèves. Et si jamais j’avais quelque influence sur l’esprit du ministre des affaires étrangères, je lui persuaderais, pour son honneur, non pas d’intituler sa convention traité de paix, mais bien Convention D’UNE TREVE. En pleine paix la France faisait une guerre effective et secrète à l’Angleterre, en soutenant en secret les insurgens; et l’Angleterre depuis des siècles nous en faisait une en soulevant les protestans qu’elle voulait rendre républicains et indépendans sur les hautes montagnes des Cévennes et du Vivarais, mon pays.
B. FRANCKLIN. Je ne crois pas que M. de Vergennes fût indifférent sur cette découverte. Le roi qui aime l’histoire de son pays et celle d’Angleterre, et qui s’en occupe, verrait avec satisfaction un travail de cette nature.
SOULAVIE. Mais aussi les protestans et l’Angleterre, dans le moment où nous parlons, ne pourraient l’approuver.
B. FRANCKLIN. Les protestans, comme le dit à Londres l’auteur de l’article du Courrier de l’Europe, sont aujourd’hui bons citoyens: ils sont soumis au roi, amis des talens et impartiaux sur leur histoire orageuse des siècles passés.
SOULAVIE. Mais, vous-même M. Francklin qui devez aimer les protestans comme l’ami de la liberté; vous, qui êtes le fondateur de la liberté républicaine en Amérique; vous, qui faites profession d’être ami de la France qui développe en ce moment toutes ses forces pour arborer en Amérique l’étendart de la liberté et de l’indépendance, vous ne pouvez qu’approuver beaucoup dans le fond de votre ame, que l’Angleterre ait voulu, au profit de la liberté, démembrer la France en créant, comme elle l’a essayé, un état républicain et protestant sur les plateaux supérieurs de nos hautes montagnes.

B. FRANCKLIN. Si j’étais français, cevenol, montagnard, protestant, sujet de Louis XVI, et tourmenté par ses dragons, je préférerais de conserver ma patrie au déplaisir d’aller chercher en Prusse ou en Angleterre, dans un climat étranger la protection d’un souverain; mais nous en sommes à un point d’histoire déjà éloigné et dont le développement servirait à démontrer la justice de la guerre actuelle, par la voie de représailles de la part de la France, puisqu’elle rend à l’Angleterre l’injure que l’Angleterre s’était permise en se mêlant de ses affaires intérieures et en suscitant une religion dissidente dans l’état contre le chef de l’état; j’aime, sans doute, la liberté, et j’estime un état républicain; mais le ministre d’une république dévoué à sa patrie, sait oublier ses affections pour plaire à une monarchie qui nous rend des services; ainsi, considérant l’entreprise des anglais, comme une entreprise aussi téméraire que coupable, je recevrai avec reconnaissance votre travail, et si vous me donnez une lettre pour M. de Vergennes, je la lui présenterai et je la ferai valoir autant que le mérite un travail de cette importance.
SOULAVIE. J’aurai l’honneur de vous remettre la lettre; mais je ne suis pas aussi porté que vous, à croire que l’entreprise des anglais, par le moyen des protestans, soit aussi téméraire que vous vous le persuadez. Sans doute, les protestans sont paisibles, et vivront en repos, parce que l’état de son côté les laisse en repos; mais nous avons en France des protestans d’une autre nature, je parle du peuple ignorant qui est foulé d’impôts, et je parle du peuple éclairé qui est mécontent: Je vais M. Francklin, vous dire deux mots qui méritent les plus profondes méditations, et dix minutes de silence spéculatif de la part du ministre des Etats-Unis de l’Amérique. Le parti qui désire et le parti qui a horreur d’un nouvel ordre de choses, s’accordent à dire que la France, un jour, éprouvera un bouleversement pire que celui de l’Amérique. Je parle du clergé de France qui a dit à Louis XV officiellement avant sa mort, qu’il se préparait dans l’état une révolution comparable à celle d’Angleterre; je parle des philosophes qui en désirent une et qui la préparent contre la religion. Je parle enfin nominativement de M. de Buffon, qui m’a dit au mois de décembre 1778, qu’elle commencerait contre le clergé de France; et qui m’a engagé à prendre garde à moi.
B. FRANCKLIN. La France est un état fortement constitué, je ne doute pas qu’elle en résiste long-tems à l’esprit du changement qui ruine tous les états. Je pense donc que ni vous ni moi ne verrons de la vie les bouleversemens dont vous parlez, sur-tout parce que le continent est également vieux dans toutes ses parties, et que la France est le plus jeune des états et le plus robuste. Les protestans d’un autre côté, ne sont pas les amis assurément d’une constitution de l’état à la tête duquel se trouve un corps qui l’a beaucoup maltraité; mais ils ne voudraient pas livrer leur frêle existence au danger des séditions; ils n’ont plus le caractère turbulent qu’ils témoignèrent avant la civilisation du règne de Louis XIV qui polit toutes les classes des français. Le gouvernement, ainsi que le clergé ne portent plus leur intolérance au point qu’ils la manifestèrent dans les siècles passés. Le ton [temps] d’écrire l’histoire des fautes commises à cet égard, par la cour et le clergé d’une part, et d’un autre côté par les protestans, est arrivé, et suivant mon avis, tout ce que l’Angleterre a fait contre la France pour soulever les protestans sous Louis XIV, est un point d’histoire qui ne me paraîtra infiniment intéressant à développer.
SOULAVIE. Sous le règne mémorable de Louis XIV, si dévoué aux jésuites, et si irrité contre les protestans, l’Angleterre employa les chefs de ces derniers à soulever nos pays Cévenols. Le prophète Jurieu, en 1689; les émissaires anglais de 1702; Cavalier, chef des camisards en 1703; Ravanel, en 1705; Dupont, en 1709; Justet de Vals, reçurent et administrèrent les sommes que l’Angleterre avait sacrifié aux prises d’armes qui eurent lieu. Il y a eu en 1740 à Vernoux des soulèvemens qui n’ont pas eu d’autre origine; mais sous Louis XIV, ils avaient pour but l’insurrection et l’indépendance républicaines.
B. FRANCKLIN. J’attends de vous une lettre à cet égard pour M. de Vergennes.
